I agree with the opinion of Mr. Justice Morris and with much[1]  that is said in the opinion of Mr. Justice Adair, if we consider all the questions therein discussed. I believe, however, that this Court should not consider the validity of more than 72 ballots — those delivered to Joe Jansen. *Page 222 
As to the others, the relator withdrew his attack by filing an amended complaint confining his attack to the 72 ballots. I therefore believe that this Court should consider the case as made by the amended complaint only and allow relator to withdraw his attack upon the other ballots, and as pointed out in the opinion of Mr. Justice Adair, they would be considered valid after the election, since so far as this case is concerned their validity would not have been questioned before the election.